Citation Nr: 0201080	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  99-08 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as right thoracotomy, residual of spontaneous 
pneumothorax.

2.  Entitlement to an increased evaluation for major 
depression with psychotic features, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  This appeal arises from rating decisions of 
the Department of Veterans Affairs (VA) regional offices 
(RO's) in Jackson, Mississippi, and Nashville, Tennessee 
(RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have active lung disease during 
service; the spontaneous pneumothorax in 1972 was attributed 
to workplace exposure to toxic fumes; there is no current 
lung disability shown.  

3.  The Board has considered both the pre-November 1996 and 
the post-November 1996 rating criteria in connection with the 
facts of this case in adjudicating the veteran's claim for an 
increased evaluation of his service connected psychiatric 
disorder; neither set of criteria is more favorable to the 
veteran's claim than the other.

4.  Throughout the period of appeal, the veteran has lived 
with his wife and been involved in church activities; he lost 
his job due to a positive drug test, and he believes he could 
work but for physical problems and difficulty in finding 
employment.

5.  Prior to November 7, 1996, the veteran's service 
connected psychiatric disorder did not result in more than 
definite (more than moderate but less than rather large) 
impairment of social and industrial adaptability.

6.  During the period from November 7, 1996, to date, the 
veteran's service connected psychiatric disorder was not 
shown to cause occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A chronic lung disorder was not incurred in or aggravated 
by service, and tuberculosis may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2001).

2.  The veteran did not meet the criteria in effect prior to 
November 7, 1996, for an evaluation in excess of 30 percent 
for major depression with psychotic features (formerly 
characterized as anxiety reaction).  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic 
Code 9207 (1995).

3.  The post-November 7, 1996, evidence shows that the 
criteria for an evaluation of 50 percent, and no higher, for 
major depression with psychotic features, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9434 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may be obligated under the Veterans Claims Assistance Act 
of 2000 (VCAA), [now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), with 
implementing regulations published at 66 Fed. Reg. 45620, 
45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326], to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  The Board finds that that 
obligation was fulfilled with respect to the veteran's claims 
in this case.  The RO has furnished the veteran the law and 
regulations regarding the requirements for entitlement to the 
benefits sought.  He was provided with VA examinations to 
evaluate his service connected disability, and private and VA 
medical records were obtained.  In light of the above, the 
Board finds that a remand would serve no useful purpose and 
would only impose unnecessarily additional burdens on VA 
without benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Lung Disorder

The veteran contends that he had "blisters" in his lungs 
during service as the result of exposure to tuberculosis, and 
that these blisters contributed to cause a spontaneous 
pneumothorax and resulting right thoracotomy in December 
1972.  He contends that he has residual disability from this 
procedure.

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  Service connection for active 
tuberculosis may be granted if the disability is manifested 
to a degree of 10 percent or more within one year following 
the date of final separation from service. 38 U.S.C.A. § 
1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

The service medical records show that the veteran had a 
positive PPD (purified protein derivative) of tuberculin test 
at entrance into service in September 1967.  The veteran 
reported exposure to a cousin with active tuberculosis in 
1964.  He also indicated that a tuberculin skin test in 1966 
had been negative.  Chest X-ray showed no active disease.  
The veteran was to receive follow-up chest X-rays every three 
months for one year, and yearly thereafter.  He was started 
on 300 milligrams of isoniazid daily for one year.  It does 
not appear that subsequent chest X-rays were taken during the 
veteran's two years of active duty; however, there is no 
indication in the service medical records of any active 
tuberculosis or other lung pathology.  The separation 
examination in September 1969 noted normal lungs and chest as 
well as negative chest X-ray.  

A VA examination was conducted in February 1970.  The veteran 
made no complaints related to a lung disability.  On 
examination, the respiratory examination was normal as was 
chest X-ray.  

In December 1972, the veteran was seen at a private hospital 
reporting a several day history of right sided chest pain, 
shortness of breath, and difficulty breathing.  He denied any 
previous history of this.  The veteran reported no 
significant surgery or serious illnesses, and denied any 
previous episodes of chest trouble.  X-rays showed a complete 
pneumothorax on the right side with two large abscesses.  The 
veteran was treated with bronchoscopy and open chest tube 
thoracostomy.  After his lung was expanded, it became evident 
on X-rays that he had large emphysematous blebs that would 
probably again rupture and cause spontaneous pneumothorax.  A 
thoracotomy was performed to resect giant bullae arising from 
the undersurface of the middle lobe.  The veteran made a good 
recovery and was discharged in January 1973 with good 
expansion of the lungs and well healed wound.  The final 
diagnosis was spontaneous pneumothorax, secondary to toxic 
fume inhalations and emphysematous blebs; emphysematous 
blebs, right lung, with giant bullae.

A September 1991 chest X-ray showed surgical clips near the 
right cardiophrenic angle area.  The lungs were clear.  The 
impression was previous right thoracotomy, otherwise normal 
chest.  A January 1996 chest X-ray showed no acute 
parenchymal or pleural disease.  There was evidence of 
previous right thoracotomy and a surgical clip in the right 
lower lung field.  The conclusion was that there was no 
active disease.  Subsequent chest X-rays in July and August 
1997 revealed no significant changes since the 1996 films, 
and continued to show no active disease.  

The veteran essentially claims in written statements and 
hearing testimony that he currently has chest pain and 
soreness which he attributes to the surgical clip left in his 
body following the January 1973 surgery.  He believes that 
the surgery was necessitated by "spots" or "blisters" on 
his lungs that were noted in service.  He also reported that 
he was employed following service with the Tennessee Valley 
Authority, and he breathed dust, gas and ash from burning 
coal.  The veteran believes that this work aggravated the 
preexisting blisters and this resulted in the spontaneous 
pneumothorax in December 1972.

The objective medical evidence shows no active lung disease 
or other respiratory problems during service.  While a 
positive PPD test was noted at service entrance, chest X-rays 
at that time and upon separation from service showed no 
active disease.  Despite the veteran's contentions, there is 
no record of any "spots" or "blisters" on his lungs during 
service, nor has active tuberculosis ever been demonstrated.  
Following service, chest X-ray in February 1970 again showed 
no active disease.  The spontaneous pneumothorax in December 
1972 was medically attributed at the time to toxic fume 
inhalations and emphysematous blebs.  Importantly, the 
1972/1973 hospitalization report indicates that the veteran 
reported no prior lung problems.  The 1996 and 1997 chest X-
rays show no current disease.  While there was evidence of 
previous right thoracotomy and a surgical clip in the right 
lower lung field, such findings do not represent a current 
disability.  

In conclusion, the objective medical record indicates that 
the veteran did not have active lung disease during service, 
and the spontaneous pneumothorax in 1972 was attributed to 
workplace exposure to toxic fumes.  Furthermore, there is no 
current lung disability shown.  

The Board has considered the statements of the veteran to the 
effect that he has a lung disability that is the result of 
his period of service.  However, the veteran's lay testimony 
alone, even if were not contradicted by the medical evidence 
of record, is not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
lung disorder.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2001).

Psychiatric Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 West 1991); 38 C.F.R. § 
4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Service connection for anxiety reaction with conversion 
symptoms manifested by headaches was granted in March 1970.  
A 10 percent evaluation was assigned from September 1969.  In 
August 1996, the veteran filed a claim for an increased 
evaluation.  A November 2000 rating decision recharacterized 
the disability as major depression with psychotic features, 
and increased the evaluation to 30 percent, from August 1996, 
the date of the veteran's claim for increase.  The veteran 
contends that he is entitled to a higher evaluation.

New regulatory criteria with respect to rating psychiatric 
disorders became effective November 7, 1996.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2001).  

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The current 30 percent evaluation is appropriate where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).

Under the criteria for major depression with psychotic 
features in effect at the time the veteran's claim was filed 
in August 1996, a 30 percent evaluation was warranted where a 
definite impairment of social and industrial adaptability was 
shown.  A 50 percent evaluation contemplated considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation contemplated severe impairment of social 
and industrial adaptability.  38 C.F.R. Part 4, Diagnostic 
Code 9207 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1)(West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c) (West 1991).

The veteran filed his claim for an increased evaluation in 
August 1996.  In evaluating the appellant's claim to an 
increased disability evaluation for his service connected 
psychiatric disorder, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Accordingly, consideration will be 
given to both versions of the regulations to determine which 
version is most favorable to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOPGCPREC 3-2000.

The veteran was hospitalized in a VA facility from September 
24 to November 5, 1996.  On admission, he had complained of 
being anxious and depressed and having problems thinking.  
The veteran had been recently fired from his job at the 
Tennessee Valley Authority after testing positive for 
marijuana and being found "passed out" at work.  At the 
initial interview, the veteran appeared anxious and 
depressed.  He seemed confused and somewhat obsessed with the 
details of his being fired.  He was alert, calm, cooperative, 
and in no apparent distress.  His speech was tangential with 
normal rate and volume.  He was oriented to time, place and 
person, and denied suicidal or homicidal ideation.  No 
paranoid ideation or delusions of reference were elicited.  
No auditory or visual hallucinations were present.  Insight 
and judgment were poor, mood was euthymic, and affect 
congruent.  The veteran's wife attended family therapy 
sessions, and they identified financial pressures, largely 
resulting from the veteran's loss of employment and a 
forthcoming court appearance.  Psychometric testing showed 
the veteran to be functioning within normal limits on tests 
of attention, orientation, verbal comprehension, abstract 
reasoning, visual/spatial skills, and verbal memory.  He 
demonstrated mild cognitive deficits that were considered 
probably to be the result of chronic alcohol or other 
substance abuse.  The discharge diagnoses were alcohol 
dependence, cannabis abuse, cognitive disorder, not otherwise 
specified, mild, and substance-induced anxiety disorder.

Considering the veteran's impairment under the regulations in 
effect at the time, the pre-November 7, 1996, medical 
evidence cannot serve to support an evaluation in excess of 
30 percent; the evidence did not show definite (more than 
moderate but less than rather large) impairment of social and 
industrial adaptability.  The veteran had lost his job as the 
result of substance abuse, but there was no indication that 
his service connected psychiatric disorder caused 
significantly more than moderate social and industrial 
inadaptability.  The veteran continued to live with his wife.  
The Board finds that the pre-November 7, 1996, medical 
evidence indicates that the veteran's disability fell within 
the criteria for the 30 percent evaluation:  there was 
definite (more than moderate but less than rather large) 
impairment of social and industrial adaptability.

A VA examination was conducted on November 18, 1996.  The 
veteran again noted that he had been fired from his job after 
testing positive for marijuana.  He stated that he only slept 
two hours per night.  The veteran said his mood was "blue" 
and he had no hobbies.  He liked to attend church and he had 
done some volunteer service, including recently building a 
ramp for the disabled at the church.  The veteran stated that 
he wished to go to school for upholstery to further his work 
skills.  He was pleasant and cooperative with full affect and 
no emotional lability.  He was fully oriented in all three 
spheres.  The veteran denied suicidal or homicidal attempts 
or plans.  He reported that he had had psychotic symptoms 
during alcoholic hallucinosis and he could see people around 
him who were not there.  The diagnoses were major depression, 
recurrent, with psychosis; alcohol dependency; and marijuana 
abuse.  The Global Assessment of Functioning (GAF) score was 
55.  The examiner noted that the veteran's increasing alcohol 
and drug problem had resulted in his losing his job of 28 
years due to poor job performance and positive drug screens.  
His daily activities were moderately restricted.  His 
sensorium appeared to be clearing somewhat from the 
confusion, paranoia, and hallucinosis induced by drugs and 
alcohol.  The veteran would need assistance at present in 
managing benefits due to impaired judgment and altered mental 
status from depression and polysubstance abuse and 
dependence.  

A VA examination was conducted in October 1998.  The veteran 
stated that he had sought work since 1995, but had been 
unable to find employment.  He was trying to get into trade 
school.  The veteran felt that he would be able to work and 
did not feel that there was any reason why he would not or 
could not work if he had employment.  He stated that he did 
not currently drink or use illegal drugs.  He lived with his 
wife of 26 years.  The veteran stated that he got along well 
with his wife.  They had two children as well.  The veteran 
had friends with whom he got along well, without any change 
in relationship.  The veteran watched television, and 
indicated that he would rather be by himself than around a 
bunch of people.  The veteran stated that he did pretty well, 
but that "once per day I get a down feeling."  He endorsed 
feelings of nervousness, with chest pains, palpitations, 
irritability, tension, and decreases in memory and 
concentration.  The veteran had had a periodic depressed 
mood.  He denied any history of suicidal or homicidal 
ideation or attempts, as well as any auditory or visual 
hallucinations, delusions or bizarre thoughts.  His appetite 
was good and he slept approximately four hours per night with 
no nightmares.  The veteran was friendly and cooperative, 
made good eye contact, and was a good historian.  He was 
moderately anxious, and showed a full range of affect.  He 
had a good sense of humor.  His affect was somewhat subdued, 
and his mood was, by his description, down.  He was alert and 
fully oriented.  There was no unusual psychomotor activity, 
gestures or behavior.  There were patchy deficits of 
cognition, memory, learning or attention.  The veteran's 
judgment was good, and he had some psychological insight.  
The diagnoses were major depression with psychotic features, 
in partial remission; alcohol dependence, in remission; 
marijuana dependence, in remission; and cognitive disorder, 
not otherwise specified, ? secondary to alcohol.  The veteran 
was competent to manage fund benefits.  The GAF score was 
"51 to 60, moderate symptoms."

The most recent VA psychiatric examination of the veteran was 
conducted in September 2000.  The veteran stated that he 
continued to live with his wife.  He was not currently 
employed.  He had been offered a job as a janitor a year ago, 
but was unable to take it after he slipped and injured his 
shoulder.  He had not sought any other work since that time.  
The veteran stated that he spent his days working around the 
house and doing yard work.  He again denied drinking or using 
illegal drugs.  The veteran stated that "sometimes things 
are better and sometimes they seem worse."  He endorsed 
symptoms of anxiety, including palpitations, irritability, 
chest pain, tension, nervousness, tremulousness, and 
decreases in memory and concentration.  The veteran endorsed 
a depressed mood, but denied any history of suicidal or 
homicidal ideation or attempts.  The veteran reported 
periodic and occasional auditory and visual hallucinations, 
primarily in the form of seeing someone near him and them 
disappearing when he responded.  He denied hypomanic or manic 
episodes, paranoid symptoms, delusions or bizarre thoughts.  
His appetite was good and he slept approximately four to six 
hours per night with no nightmares.  The veteran was friendly 
and cooperative, made good eye contact, and was a good 
historian.  He was moderately anxious and dysphoric. But was 
able to remain relaxed sufficiently throughout the 
examination.  He showed a full range of affect.  He had a 
good sense of humor.  His mood was, by his description, 
nervous and down.  He was alert and fully oriented.  There 
was no unusual psychomotor activity, gestures or behavior.  
There were no deficits of cognition, memory, learning or 
attention.  Thought was coherent and logical.  The veteran's 
judgment was good, and he had some psychological insight.  
The diagnoses were major depression with psychotic features, 
in partial remission; alcohol dependence, in remission; 
marijuana dependence, in remission; and cognitive disorder, 
not otherwise specified, ? secondary to alcohol.  "The 
veteran's condition has deteriorated somewhat as indicated by 
the GAF of 45 I have provided."

The Board notes that a GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  A GAF of 51 to 60 is 
defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)." 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  

Based upon the evidence of record from November 7, 1996 to 
date, particularly the GAF scores of 51 to 60, and, most 
recently, 45, the Board is of the opinion that the veteran 
now meets the requirements for a 50 percent evaluation.  
These include occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, all of 
which the veteran manifests.  

However, the veteran does not meet the criteria for a 70 
percent evaluation under the current regulations.  The 
evidence indicates that the veteran continues to live with 
his wife and take part in some church activities.  He 
believes he would be able to work but for physical injuries.  
On the October 1998 VA examination, the examiner noted 
moderate symptoms.  On the most recent examination in 
September 2000, the same examiner noted that the veteran's 
condition had "deteriorated somewhat."  However, review of 
both examinations does not reveal significant worsening of 
symptomatology during that period.  In fact, there appeared 
to be an improvement in some areas, notably cognition, 
memory, learning and attention.  In any event, the following 
symptoms, contemplated by the 70 percent criteria, have not 
been demonstrated:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434 (2001).

Accordingly, the Board finds that the record shows that the 
veteran is entitled to an evaluation of 50 percent, and no 
higher, under the current regulations governing his 
psychiatric disorder.  38 C.F.R. § 4.130, Diagnostic Code 
9434 (2001).  

	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for a lung disorder, claimed as right 
thoracotomy, residual of spontaneous pneumothorax, is denied.

An evaluation of 50 percent, and no higher, for major 
depression with psychotic features is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

